Exhibit 10.5

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Award Agreement (the “Agreement”) is made effective as of
[Date] (the “Effective Date”) between [Name] (the “Employee”) and MPS Group,
Inc., a Florida corporation (the “Company”).

 

W I T N E S S E T H    T H A T:

 

WHEREAS, the Company has awarded to Employee [Number] shares (the “Shares”) of
the Company’s common stock (the “Stock”) effective as of the Effective Date,
pursuant to the MPS Group, Inc. Amended and Restated 1995 Stock Option Plan (the
“Plan”), as a reward for prior service and as an incentive to remain with the
Company or its subsidiaries or affiliates and to work to increase the value of
the Stock; and

 

WHEREAS, the Shares are subject to the terms and conditions hereinafter
provided;

 

NOW, THEREFORE, the Company and the Employee agree as follows:

 

1. AWARD. The Employee hereby is granted [Number] Shares as of the Effective
Date subject to all the terms and conditions of this Agreement.

 

2. STOCK CERTIFICATE; UNCERTIFICATED STOCK.

 

  (a) The Company may in its discretion issue one or more stock certificates
(the “Certificate(s)”) in the name of the Employee for the Shares which Employee
hereby acknowledges and agrees would be subject to and bear the following
legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of a
Restricted Stock Agreement entered into between the registered owner and MPS
Group, Inc., effective as of [Date]. Copies of such Agreement are on file in the
offices of the Secretary, MPS Group, Inc., 1 Independent Drive, Jacksonville,
Florida 32202.”

 

The Employee shall forfeit and/or return the Certificate(s) to the Company upon
the forfeiture of any Shares, pursuant to this Agreement. Thereafter, the
Company shall reissue Stock pursuant to Section 2(c) of this Agreement for the
number of Shares, if any, which were not forfeited. The new Stock, if any, and
the Shares represented thereby, shall remain subject to this Agreement.

 

  (b) The Company may in its discretion issue in the name of the Employee the
Shares in an uncertificated form as properly recorded in the books and records
of the Company, including its stock transfer book, which Shares Employee hereby
acknowledges and agrees would be subject to the same restrictions and
limitations on transferability (including forfeiture) as are set forth for the
Certificate(s) in Section 2(a) of this Agreement.



--------------------------------------------------------------------------------

  (c) In the event that Shares are forfeited pursuant this Agreement, (i) if a
Certificate has been issued pursuant to Section 2(a) hereof, the Company shall
reissue a Certificate pursuant to Section 2(a) of this Agreement for the number
of Shares, if any, which were not forfeited and (ii) if no Certificate has been
issued and the Shares are uncertificated in accordance with Section 2(b) hereof,
then the forfeiture of the Shares shall be recorded in the books and records of
the Company, including its stock transfer book. Notwithstanding the forgoing,
all unforfeited Shares held by Employee pursuant to this Agreement shall remain
subject to the terms of this Agreement and the Plan.

 

3. VESTING OF SHARES. The Employee agrees the Shares shall vest on the date and
in the amount as follows:

 

Vesting Date

 

Number of Shares Vested

[Date]

 

[Number]

 

  (a) If the Employee shall cease to be employed by the Company, or any
affiliate or subsidiary thereof such that Employee is no longer employed in any
capacity with the group of companies affiliated with the Company, and such
termination of employment is both (i) for Good Cause on the part of the Company
or without Good Reason on the part of Employee (as the terms Good Cause and Good
Reason are defined in the executive employment agreement between Employee and
Company in effect as of the Effective Date) and (ii) for other than a Change in
Control of the Company (as defined in Section 4 of this Agreement) at any time
prior to the Vesting Date set forth above, then the Employee shall forfeit and
return to the Company any Shares which remain unvested as of such date for no
payment.

 

  (b) Employee shall become vested in the Shares then remaining unvested upon
the occurrence of (i) a Change in Control of the Company (as defined in Section
4 of this Agreement) or (ii) termination of Employee’s employment without Good
Cause by the Company or for Good Reason by the Employee (as the terms Good Cause
and Good Reason are defined in the executive employment agreement between
Employee and Company).

 

  (c) No Shares hereunder shall be sold, exchanged, transferred, pledged,
hypothecated or otherwise disposed of by Employee unless and until vested
pursuant to this Section 3 above.

 

-2-



--------------------------------------------------------------------------------

4. CHANGE IN CONTROL. For purposes of this Agreement, “Change in Control” shall
mean:

 

  (a) the acquisition by any person or persons (as such term is used in Section
13(d) of the Securities Exchange Act of 1934, as amended) of legal or beneficial
ownership of 35% or more of either (i) the then outstanding shares of common
stock of the Company, or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors;

 

  (b) individuals who, as of the Effective Date, constitute the Board cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Board
shall be considered as though such individual were a member of the Board as of
the date hereof;

 

  (c) approval by the shareholders of the Company of a reorganization, merger or
consolidation, in each case unless the shareholders of the Company immediately
before such reorganization, merger or consolidation own, directly or indirectly,
immediately following such reorganization, merger, or consolidation at least a
majority of the combined voting power of the outstanding voting securities of
the corporation resulting from such reorganization, merger or consolidation in
substantially the same proportion as their ownership of the voting securities
immediately before such reorganization, merger or consolidation; or

 

  (d) approval by the shareholders of the Company of (i) a complete liquidation
or dissolution of the Company, or (ii) the sale or other disposition of more
than 50% of the assets of the Company within a twelve month period.

 

5. VOTING RIGHTS; DIVIDENDS; CAPITAL CHANGES.

 

  (a) Except as otherwise limited or provided in this Agreement, with respect to
any Shares subject to the restrictions of this Agreement, the Employee shall be
a shareholder of the Company and (i) shall have all of the rights of a
shareholder with respect to the Shares, including full power to vote all of the
Shares from time to time, and (ii) shall be entitled to receive dividends and/or
distributions declared on such Shares.

 

  (b) Any new, additional or different shares of capital stock or other
securities issued with respect to any of the Shares described herein or in
substitution or replacement thereof shall be subject to all of the terms and
conditions of this Agreement and shall be delivered to the Employee (or the
Employee’s beneficiary) or revert to the Company under the same circumstances as
the original Shares with respect to, or in substitution for which, they were
issued.

 

6. DELIVERY OF SHARES.

 

  (a) If Employee refuses to deliver to Company a properly endorsed stock
certificate for any Shares forfeited, the Employee hereby authorizes and directs
the

 

-3-



--------------------------------------------------------------------------------

Company to cancel on its books and records (including but not limited to its
stock transfer book) the Employee’s ownership of the Shares and to take whatever
action the Company deems necessary or appropriate to have such Shares registered
in the name of the Company without any further action, or direction, by the
Employee. The Company shall have similar rights to cancel on its books and
records (including but not limited to its stock transfer book) the Employee’s
ownership of any Shares in an uncertificated form and to take whatever action
the Company deems necessary or appropriate to have such Shares registered in the
name of the Company without any further action, or direction, by the Employee.

 

  (b) The Company may in its discretion require the execution and delivery by
the Employee of blank stock powers, an escrow agreement, and related schedules
and exhibits, as a condition of issuance or delivery of, or removal of
restrictions from, the Shares or Certificate(s).

 

  (c) The Company may in its discretion require that Employee pay, or evidence
to the Company’s satisfaction arrangement for the payment of, Federal, state or
local taxes associated with the award or vesting of the Shares, as a condition
of issuance or delivery of, or removal of restrictions from, the Shares or
Certificate(s).

 

7. COMPLIANCE WITH LAW AND REGULATIONS; INCORPORATION OF PLAN. The obligations
of the Company hereunder are subject to all applicable Federal and state laws
and to the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Shares are then listed
and any other government or regulatory agency. This Agreement is expressly made
subject to the terms of the Plan, the terms and conditions of which are
expressly incorporated herein by reference. The Employee hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof.

 

8. ATTORNEYS’ FEES. The prevailing party in any litigation hereunder shall be
entitled to attorneys’ fees and costs of litigation.

 

9. NO RIGHTS TO EMPLOYMENT. Nothing in this Agreement shall confer upon the
Employee any right to continue in the employ of the Company or interfere in any
way with the right of the Company to terminate Employee’s employment at any
time.

 

10. GOVERNING LAW. The terms of this Agreement shall be governed by and
interpreted in accordance with the laws of the State of Florida, without regard
to any issues of conflicts of laws.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employee and Company have executed the Agreement
effective as of the day and year first above written.

 

MPS GROUP, INC.:

By:

 

/s/

--------------------------------------------------------------------------------

Its:

   

EMPLOYEE:

   

/s/

--------------------------------------------------------------------------------

[Name]

   

 

-5-